Order of the Surrogate’s Court, Kings County, granting the respondent’s motion to examine the petitioner before trial in a proceeding to compel the respondent to account as executor, modified on the law and the facts by striking out items numbered 2, 3, 4, 8, 12, 13, 14, 15, 16, 17 and 18, and by striking from the second ordering paragraph the words “ and also all correspondence, accounts, records and reports furnished to petitioner by Julius W. Baer with respect to his investigation of estate transactions any way relevant to the issues of the parties hereto.” As so modified the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to the appellant, payable by the respondent personally, the examination to proceed on five days’ notice. The burden of avoiding the release is upon the petitioner and, under the facts in this record, it was an improper exercise of discretion to grant an examination on the items struck out. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.